   Case 1:20-cv-01766-MN Document 1 Filed 12/23/20 Page 1 of 8 PageID #: 1




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

LYNN MAY,                             )
                                      )
      Plaintiff,                      )
                                      )     C.A. No.:
      v.                              )
                                      )     TRIAL BY JURY OF
MOUNTAIRE FARMS OF,                   )     TWELVE DEMANDED
DELAWARE, INC.,                       )
                                      )
      Defendant.                      )

                                   COMPLAINT

                            I.     INTRODUCTION

      1.    This is a proceeding for damages and injunctive relief to redress the

deprivation of rights secured to plaintiff by the Family Medical Leave Act of 1993

(hereinafter “FMLA”), 29 U.S.C. §§ 2601 et seq.

                             II.    JURISDICTION

      2.    This Court has jurisdiction based upon the existence of a question

arising under the laws of the United States of America. Under the FMLA, this

Court has jurisdiction over the controversy based upon the provisions of 42 U.S.C.

§ 2000e-5(f)(3) and 28 U.S.C. §§ 1331 and 1334.
   Case 1:20-cv-01766-MN Document 1 Filed 12/23/20 Page 2 of 8 PageID #: 2




                                    III.   VENUE

      3.    The unlawful employment practices alleged herein were committed

with the State of Delaware. Accordingly, venue lies in the United States District

Court for the District of Delaware pursuant to 42 U.S.C. § 1339(b).

                              IV.     THE PARTIES

      4.    Plaintiff Lynn May (hereinafter “Plaintiff” or “May”) was at all times

relevant hereto, a resident of the State of Delaware, County of Sussex, and an

employee of Defendant Mountaire Farms of Delaware, Inc. (hereinafter

“Mountaire”) until his termination on October 11, 2019.

      5.    Upon information and belief, Defendant Mountaire Farms of

Delaware, Inc. is a wholly owned subsidiary of Mountaire Corporation. Upon

information and belief, Mountaire Farms of Delaware, Inc. is a corporation

organized pursuant to the General Corporation Law of Delaware with its principal

place of business located in the Town of Millsboro, County of Sussex, State of

Delaware. It’s registered agent may be served with process at P.O. Box 1320,

Millsboro, DE 19966.

                                       FACTS

      6.    May was hired by Mountaire on May 15, 2017 as a supervisor in the

black label leg to ensure that employees properly cut leg meat to meet company

standards and to ensure safety standards were met.
   Case 1:20-cv-01766-MN Document 1 Filed 12/23/20 Page 3 of 8 PageID #: 3




      7.       May’s annual salary was approximately $57,245.00.

      8.       Pursuant to Mountaire’s policies and procedures, May requested

vacation in March or April of 2019 via email.

      9.       May did not receive a reply email denying the vacation request.

      10.      Upon May’s return from Vacation, May was terminated for three

days, no call/no show.

      11.      On December 28, 2018, May suffered a stroke and took three and a

half weeks of approved FMLA leave.

      12.      Rather than credit those days as approved FMLA leave, Mountaire

credited these as vacation days.

      13.      In addition May’s prior vacation was already approved by his

supervisors.

      14.      May was suspended on October 8, 2019 and then subsequently

terminated on October 11, 2019.

      15.      The FMLA entitles covered employees to take up to 12 weeks of

unpaid, job-protected leave per year for specified family and medical reasons.

      16.      Mon March 14, 2019, the Department of Labor (hereinafter “DOL”)

issued an opinion letter stating that the FMLA prohibits employees from

exhausting some or all of their paid leave (i.e. vacation, PTO, sick days, etc.) prior

to using their FMLA when the leave is FMLA qualifying.
   Case 1:20-cv-01766-MN Document 1 Filed 12/23/20 Page 4 of 8 PageID #: 4




      17.    The moment that an employee’s absence qualifies for FMLA leave,

the employer must start the clock on the employee’s allocated 12 weeks under the

FMLA.

      18.    The federal FMLA provides for “guarantees” that Mountaire cannot

discriminate against Plaintiff for taking medical leave.

      19.    Mountaire terminated May because of his medical leave.

      20.    Under the FMLA, when an employer deprives an employee of his

substantive “guarantee” that he will be reinstated to the same or comparable

position – commonly referred to as an “entitlement” claim – the employer is

“strictly liable” for violating the FMLA. The employer’s intent is irrelevant.

      21.    Mountaire knew or showed reckless disregard for the matter of

whether its conduct was prohibited by the FMLA.

      22.    Mountaire’s conduct was a willful violation of the FMLA.

      23.    Mountaire cannot overcome the burden of demonstrating that May’s

termination was not related to his FMLA leave.

                                  COUNT I
                              FMLA Discrimination

      24.    May incorporates herein and makes a part hereof the allegations

contained in paragraphs 1 through 23.

      25.    May took medical leave and was a member of a protected class

pursuant to the FMLA.
   Case 1:20-cv-01766-MN Document 1 Filed 12/23/20 Page 5 of 8 PageID #: 5




      26.    Plaintiff was terminated as a result of his taking medical leave

following his stroke.

      27.    Mountaire cannot overcome the burden of demonstrating that May’s

termination was not related to his FMLA leave.

      28.    As a direct and proximate result of Defendant’s unlawful

discrimination, in the nature of discrimination and retaliation by and through its

agents and employees, Plaintiff has been injured and has suffered and will continue

to suffer pain, fear, humiliation, anxiety, depression, mental anguish, emotional

distress, physical manifestations of anxiety, lost wages, and lost benefits.

                                    COUNT II
                                  FMLA Retaliation

      29.    Paragraphs 1 through 28 are hereby realleged and incorporated herein

by reference as if fully set forth herein.

      30.    May took or requested FMLA leave Following his December 28 2018

stroke.

      31.    On October 8, 2019, May suffered an adverse employment action

when he was suspended for three days and then subsequently terminated on

October 11, 2019.

      32.    The adverse employment decision was causally related to his FMLA

leave since it occurred shortly after his FMLA leave subsequent return to work.
   Case 1:20-cv-01766-MN Document 1 Filed 12/23/20 Page 6 of 8 PageID #: 6




      33.    May is entitled to economic damages (including lost wages and

benefits), liquidated damages, and interest.

      34.    In addition, May is entitled to attorney’s fees, expert witness fees, and

other costs pursuant to 29 U.S.C. §2617(a)(3); 29 C.F.R. § 400(c).

                                    COUNT III
                         Breach of Covenant of Good Faith
                                 and Fair Dealing

      35.    Paragraphs 1 through 34 are hereby realleged and incorporated herein

by reference as if fully set forth herein.

      36.    Mountaire owed to May a covenant of good faith and fair dealing with

respect to his employment.

      37.    By its actions, as described in this complaint, Defendant has breached

the covenant of good faith and fair dealing implied under Delaware law when it

terminated May for false or fraudulent reasons.

      38.    Defendant’s actions in breaching the implied covenant of good faith

and fair dealing were willful and/or wanton.

      39.    As a direct result of the wrongful conduct of Mountaire, May has

suffered damages including, but not limited to severe emotional distress, pain and

suffering, mental anguish, humiliation, and lost wages.
   Case 1:20-cv-01766-MN Document 1 Filed 12/23/20 Page 7 of 8 PageID #: 7




      WHEREFORE, Plaintiff, Lynn May requests that judgment be entered in

his favor and that he be awarded compensatory damages, attorney’s fees, costs, and

such other relief as may be just and equitable.

                                       THE POLIQUIN FIRM LLC



                                       /s/ Ronald G. Poliquin, Esquire
                                       Ronald G. Poliquin, Esquire
                                       DE I.D. No.: 4447
                                       1475 S. Governors Avenue
                                       Dover, DE 19904
                                       (302) 702-5501
                                       Attorney for Plaintiff

Dated: December 23, 2020
   Case 1:20-cv-01766-MN Document 1 Filed 12/23/20 Page 8 of 8 PageID #: 8




Dated: December 23, 2020
